Citation Nr: 0422770	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran's claim seeking 
entitlement to  
service connection for GERD, and assigned a 10 percent 
evaluation, effective November 30, 2001, under Diagnostic 
Code (DC) 7346.

In October 2003, the Board remanded the issue on appeal for 
further development.


FINDINGS OF FACT

1.  The veteran's symptoms of GERD are productive of no more 
than heartburn with rare minimal dysphagia.   

2.  The veteran's symptoms of GERD are not manifested by 
persistently recurrent epigastric distress with pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.
 

CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7346 
(2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's August 1942 physical examination report 
indicated that he had no allergic gastrointestinal diseases.  
His March 1943 and November 1943 physical examinations for 
flying indicated no gastroesophageal problems or conditions.

The veteran's October 1945 separation examination indicated 
no gastroesophageal problems or conditions.  A September 1953 
medical examination report did not show any gastroesophageal 
problems or conditions.

According to his Report of Separation, the veteran was a 
Prisoner of War (POW) in Germany from July 1944 to May 1945.  
In May 1988, he was awarded the Prisoner of War Medal by 
Congress.

In November 2001, the veteran filed an informal claim for 
service connection for gastroesophageal reflux disease 
(GERD).  A formal claim was filed in March 2002.

According to a February 2002 operative report submitted by 
Dr. B.D., the veteran had an esophagogastroduodenoscopy with 
biopsy performed.  His pre-operative diagnosis was history of 
Barrett esophagus.  The veteran was found to have mild distal 
esophagitis with a short-segment Barrett esophagus extending 
for a length of about two cm.  Biopsies were taken at 38 cm 
to confirm the presence of Barrett and also to rule out any 
dysplasia.  No other obvious ulcer, mass lesion, stricture, 
or any varices were noted.  Examination of the stomach 
revealed gastritis without any ulcer or any mass lesion.  
There was no evidence of any gastric outlet obstruction.  
Examination of the duodenum was normal.  The impression was 
short-segment Barrett esophagus.  The veteran's post-
operative diagnosis was distal esophagitis, short-segment 
Barrett esophagus, and gastritis.  




According to an April 2002 POW Medical History Report, the 
veteran experienced prolonged periods of fear, anxiety and 
feelings of helplessness during his capture.  During 
captivity, he also experienced nausea and vomiting.  The 
veteran indicated that he presently had acid reflux disease, 
and that he had heartburn since shortly after repatriation.  
He stated that he had no heartburn during captivity.

In April 2002, the veteran was given a POW protocol 
examination.  The exam report noted the veteran's past 
history of heartburn, which began soon after his release from 
captivity.  In his adult life, the veteran developed GERD.  
The veteran had surgery for a hiatal hernia in 1969.  Upon 
examination, the examiner's diagnosis was history of GERD, 
status post hiatal hernia repair.  The veteran started having 
symptoms of heartburn soon after his captivity.  The examiner 
stated that the veteran's GERD was as likely as not related 
to the stress while being in captivity.

In August 2002, the RO granted service connection for GERD, 
and assigned a 10 percent evaluation, effective November 30, 
2001, under Diagnostic Code (DC) 7346.  In his Notice of 
Disagreement (NOD) filed in October 2002, the veteran 
requested an initial rating greater than the assigned 10 
percent rating for his GERD.

Following the October 2003 Board remand for further 
development, the veteran was given a VA intestinal 
examination on February 2004.  He was seen, examined, and his 
history was reviewed by a VA examiner.  The examiner's 
results indicated no weight gain or loss, occasional nausea 
but no vomiting, regular bowels, and occasional minimal 
discharge per rectum.  According to the exam report, physical 
findings and subjective findings indicated 
malnutrition/anemia.  There was no other evidence of 
debility, and no abdominal pain.  The veteran had been on 
proton pump inhibitors for six years, initially Nexium and 
more recently on Aciphex.  He had good response to therapy 
and no side effects to the medications.  The diagnosis was 
chronic acid reflux.  Previous diagnosis was mild GERD.  The 
examiner also noted the veteran's mild esophagitis and short-
segment Barrett's esophagus from February 2002.



At the veteran's February 2004 gastrointestinal examination, 
the VA examiner answered the questions asked as part of the 
October 2003 Board remand.  When asked in regard to the 
veteran "are the symptoms of GERD manifested by pain, 
vomiting, material weight loss, hematemesis, melena, moderate 
anemia or other symptom combinations productive of severe 
impairment of health," the VA examiner responded "the 
primary complaint is heartburn and it is controlled with the 
Aciphex and no severe impairment of health.  No pain, 
vomiting, weight loss or evidence of GI bleeding."  When 
asked "are the symptoms of GERD manifested by persistent 
recurrent epigastric distress with dysphagia, pyrosis, 
regurgitation accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health," the 
VA examiner responded "No, basically only heartburn with 
rare minimal dysphagia.  No associated chest pain or the 
other symptoms described."  When asked "are the symptoms of 
GERD manifested by two or more of the above symptoms but with 
less severity," the VA examiner responded "No, it is just 
basically only heartburn."

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 



Pursuant to VA General Counsel Opinion 8-2003, the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate an issue first raised in a Notice 
of Disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  See VAOPGCPREC 8-2003 (2003).  

In this case, the veteran submitted a NOD in October 2002, 
which first raised the issue of entitlement to an initial 
rating greater than 10 percent for service-connected GERD.  
The October 2002 NOD was received in response to the 
veteran's notice of the August 2002 decision to grant service 
connection for GERD, and to assign a 10 percent evaluation, 
effective November 30, 2001.  Prior to this August 2002 
decision, VA had already given the veteran notice of VCAA 
requirements, under 38 U.S.C.A. § 5103 (a), regarding his 
claim of service connection for GERD.  Therefore, pursuant to 
VA General Counsel Opinion 8-2003, 38 U.S.C.A. § 5103 (a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue of 
entitlement to an initial rating greater than 10 percent for 
service-connected GERD.    

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition.  

II.	Entitlement to an initial rating greater than 10 
percent 
for service-connected GERD.	

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial August 2002 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002).  

In this case, the veteran was granted service connection for 
GERD with an evaluation of 10 percent, effective November 30, 
2001.  The veteran is currently assigned a 10 percent 
evaluation under Diagnostic Code (DC) 7346.
  
DC 7346 provides that a maximum 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.

After a  review of the evidence of record, the Board 
concludes that an initial rating greater than 10 percent for 
service-connected GERD is not warranted under DC 7346.  
Therefore, the veteran's evaluation of GERD is continued as 
10 percent disabling, as discussed below.

The evidence shows that the veteran started having symptoms 
of heartburn soon after his release from POW captivity in 
service.  In February 2002, the veteran was given a post-
operative diagnosis of distal esophagitis, short-segment 
Barrett esophagus, and gastritis.  At his April 2002 VA 
examination, the veteran was diagnosed with a history of 
GERD, status post hiatal hernia repair.  The VA examiner 
stated that his GERD was as likely as not related to the 
stress he experienced while in captivity as a POW.  In 
February 2004, results of a VA exam indicated no weight gain 
or loss, occasional nausea but no vomiting, regular bowels, 
and occasional minimal discharge per rectum.  Physical 
findings and subjective findings indicated 
malnutrition/anemia.  There was no other evidence of 
debility, and no abdominal pain.  The veteran had been on 
proton pump inhibitors for six years, initially Nexium and 
more recently on Aciphex.  He had good response to therapy 
and no side effects to the medications.  The diagnosis was 
chronic acid reflux.  

While the evidence of record above demonstrates that the 
veteran manifested some symptoms of GERD, the evidence does 
not show that the veteran had "persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health," as 
set forth in DC 7346.  At the February 2004 gastrointestinal 
examination, the VA examiner specifically addressed the 
question of whether the veteran had the above symptoms.  His 
answer was that the veteran basically had heartburn with rare 
minimal dysphagia.  He had no associated chest pain or any of 
the other symptoms described above.  Furthermore, the VA 
examiner stated that the veteran's primary complaint was 
heartburn (which was controlled with Aciphex), and that he 
had no pain, vomiting, weight loss or evidence of 
gastrointestinal bleeding.  

The evidence of record shows that the veteran's primary 
complaint is that of heartburn.  Objective findings do not 
show that the veteran has "pyrosis" and "regurgitation" 
that is "accompanied by substernal or arm or shoulder 
pain."  Overall, his symptoms do not demonstrate 
"persistently recurrent epigastric distress," and are not 
"productive of considerable impairment of health" for a 
greater initial rating in excess of 10 percent .  



As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a greater initial rating for GERD must be denied.  
VCAA, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Therefore, entitlement to an initial rating greater than 10 
percent for the veteran's service-connected GERD is not 
warranted.  The veteran's evaluation of GERD is continued as 
10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 
§ 4.114, Diagnostic Code 7346 (2003).    


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected gastroesophageal reflux disease (GERD) is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



